Citation Nr: 1538132	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay of another remand in this appeal, but review of the record reflects that the RO did not comply with the Board's January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

In its January 2015 remand, the Board observed that the February 2014 VA opinion of record was inadequate because the examiner failed to consider the Veteran's lay statements regarding the onset of his hearing loss and tinnitus during service and his statements that he has continued to experience those symptoms since service.  Thus, the Board requested a new opinion which gave due consideration to the lay evidence of record.

The Veteran was provided with a new VA examination in May 2015; however, review of the opinion provided reveals it to be just as inadequate as the February 2014 opinion, and for the same reasons.  The May 2015 examiner found the Veteran's hearing loss to be unrelated to his active duty service because there was no significant threshold change in the Veteran's hearing during military service.  The examiner opined that tinnitus was not related to service because there were no complaints of tinnitus during service and there was no "objectionably verifiable noise injury."  However, the examiner did not address, or even consider, the Veteran's lay reports of acoustic trauma and hearing loss and tinnitus symptoms during service and since service discharge.  These lay reports indicate symptomatology during service and since service discharge, and the Veteran is competent to report such observable symptoms.

Additionally, the Board observes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  As noted above, the VA examiner considered the Veteran's reports of in-service noise exposure and symptoms of hearing loss and tinnitus.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Further, the VA examiner did not address the Veteran's reports of experiencing continuous symptoms following his separation from service or the extent of his post-service noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Accordingly, the Veteran's claims must again be remanded for an adequate VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination for the purpose of ascertaining the nature and etiology of any bilateral hearing loss and tinnitus.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

After a complete review of the claims file, to include the service treatment records, VA treatment records, VA examination reports, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure, in-service symptoms, and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right or left ear hearing loss is related to active duty, to include any in-service noise exposure. 

In addition, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus is related to active duty, to include any in-service noise exposure. 

In providing the requested opinions, the examiner must consider and discuss the Veteran's lay statements, to include his reports of experiencing hearing loss and tinnitus during service and continuously since service discharge.  For purposes of this examination only, the examiner should presume the Veteran's lay statements to be credible.

The examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

The examiner must provide a complete rationale for all conclusions reached.  

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond prior to returning the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




